Citation Nr: 1433470	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  09-44 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for a right hip disorder.  

2.  Entitlement to service connection for a left hip disorder.  

3.  Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for polycystic ovarian syndrome.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army Reserve.  She had verified active duty service from December 2003 to March 2005, with deployment to Southwest Asia from February 2004 to February 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Veterans Benefits Management System contains records that are duplicative of those in the paper claims file.  The Veteran's Virtual VA claims file also includes VA treatment records dated from August 2010 to November 2011, which the RO has not considered.  To the extent that these VA treatment records are relevant to the claims on appeal, the case is being remanded for further development, and the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider the evidence submitted since the February 2010 SSOC.  See 38 C.F.R. § 20.1304.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

On her November 2008 VA Form 21-526, the Veteran listed reserve service from July 2001 to July 2007, with active service from January 2002 to June 2002 and from December 2003 to March 2005.  There is a DD 214 of record for active, honorable service from December 2003 to March 2005.  While the DD 214 clearly reflects the Veteran's prior reserve status, with reference to her being ordered to active duty in support of Operation Iraqi Freedom and possible periods of active duty for annual or weekend training prior to December 2003, it lists no prior active or inactive service.  The RO requested the Veteran's service personnel records and separation documents via the Personnel Information Exchange System (PIES) in January 2009, but there is no response to this request of record.  

The Veteran's claims file also does not include her service treatment records.  The evidence of record includes a November 2008 request for these records from the VA's Records Management Center (RMC), and a negative response from the RMC regarding these records shortly thereafter.  The RO also contacted the Veteran's Reserve Unit in November 2008, January 2009, and May 2009 before receiving a March 2010 negative response.  The 1018th Quartermaster Company indicated in a March 2010 response that the unit "no longer" has the records for members of 1019th Quartermaster Company.  The RO further requested the Veteran's service treatment records via the Personnel Information Exchange System (PIES) in January 2009, but there is no response to this request of record.  Finally, the RO contacted the Veteran in March 2009 regarding the unavailability of records related to her first period of service, but there is no notice to the Veteran regarding any records related to her second period of active service, which includes her deployment to Southwest Asia.  

As set forth in 38 U.S.C.A. §5103A(b)(3) and 38 C.F.R. §3.159(c)(2), the AOJ should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  On remand, the AOJ should obtain responses to the January 2009 PIES inquiries, request the records from any other potentially relevant government repository, and notify the Veteran of these search results as well as any further action to be taken.  The AOJ should also follow up with the 1018th Quartermaster Company to request information as to where the records for the 1019th Quartermaster Company were sent and then use that information to follow up with any identified entity.  

The evidence of record does, however, include a February 2005 post-deployment health assessment.  On this questionnaire, the Veteran reported having a skin disease.  Her private post-service treatment records also show treatment for dermatitis and eczema from September 2005 to February 2006, and November 2005 laboratory testing shows staphylococcus aureus and diphtheroids.  In her August 2011 substantive appeal, the Veteran raised the argument that her skin disorder is related to her deployment to Southwest Asia.  Therefore, on remand, the AOJ should also provide the Veteran with a VA examination for the claim of entitlement to service connection for a skin disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the National Personnel Records Center (NPRC), Army Reserve Personnel Center, Records Management Center (RMC), and/or any other appropriate entity, to request the complete service personnel and treatment records of the Veteran for her period of service in United States Army Reserve (appears to have been between July 2001 and July 2007 according to the Veteran's November 2008 VA Form 21-526).

The AOJ should also follow up with the 1018th Quartermaster Company, to request information as to where the records for the 1019th Quartermaster Company were sent.  Any information provided should then be used follow up with any identified entity.

As set forth in 38 U.S.C.A. §5103A(b)(3) and 38 C.F.R. §3.159(c)(2) , the AOJ should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of the RO's attempts to locate her service records, as well as any further action to be taken.  

2.  After completing the above actions, the AOJ should afford the appellant a VA medical examination to determine the nature and etiology of any current skin disorder.  The examiner is requested to review all pertinent records associated with the claims file, including any available service records, post-service medical records, and statements.  In this review, the examiner should note the Veteran's February 2005 post-deployment health assessment noting a skin disease, private treatment records showing September 2005 to February 2006 treatment for dermatitis and eczema, and November 2005 laboratory testing showing staphylococcus aureus and diphtheroids.  

The Veteran has contended that her skin disorder is related to her deployment to Southwest Asia, and her DD 214 reflects deployment there from February 2004 to February 2005.  

It should also be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify all current skin disorders.  For each diagnosis identified, the examiner should state whether it is at least as likely as not that the current disorder is causally or etiologically related to the Veteran's military service, including her deployment to Southwest Asia.

If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should opine as whether it is at least as likely as not that such symptoms are due to an undiagnosed illness resulting from service in Southwest Asia during the Gulf War.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran an additional VA examination or obtaining an additional medical opinion.  

4.  When the development has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and her representative a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



